Title: To Benjamin Franklin from James Parker, 15 December 1766
From: 
To: 



Honoured Sir
Nyork, Dec. 15. 1766
Not having received any more than one Letter from you since last May: and the Packet expected this Month not arrived, while this Opportunity offering by a Merchant-man, I take the Liberty to scribble again to you, especially as I this Post have News from Mr. Foxcroft that you consent to allow me £20, per Annum more, for which I return you my Sincere and hearty Thanks assuring you I will always endeavour to have grateful Thoughts: and I hope the Honourable Board, who has Cognizance thereof will allow it, especially if the Additional Trouble and Benefit of the three Canada Offices only be taken into Consideration, which of themselves yield to the Revenue above £500 per An. clear of all Charges to the Revenue, and are a considerable Addition to my Trouble, not to mention 6 or 8 other new Offices more than were before. The Quebeck Post-Master has hitherto sent Bills on this City, generally to the Officers of the Army, the receiving of which gives me no small Trouble, as it will not do to quarrel with those Genttry, who are not the most punctual or honourable People in the World; at least I find them so: In getting the Pay of one £60, upon one of them, I spent as much Time and Shoe-Leather, as I might have earn’d 40s. at Journeyman’s Wages only: I don’t say this, as begrudging my Trouble, but as a Truth, that might induce the Board to think the additional Allowance not inadequate. However, between that and the Custom-House Office, I find pretty full Employ; as they oblige the Waiters now to a constant and continual Duty, and me in particular. But I have wrote you already about that.
You see I have began a News-paper, and continue it yet without the least appearance of Success, I have yet, but a bare exact 30 Subscribers in this City; and about 60 more in all in the various Parts of the Country, I believe in all that I may hope for Pay near 100; I endeavour after Success, but tis not in my Power to command it: I sent you some of my Papers and now send you a few more, with one of my small Almanacks for your Observation on the following Account.
My Letter, by this Almanack, tho’ I did my best: you will see is quite gone: Mr. Holt’s Hands abused it as much as used it: both Pica, Long-Primer and Brevier are quite fit only for Old Letter: This Year I printed 3000 Almanacks only, and have the Luck not to sell one Half of them: tho’ Holt for Years past, and when I printed before, did 6000, and we never had many left on our Hands, yet I think mine is as good and as much in it as any of theirs. Now, when I was first set up I got as much Money always as enabled me to get new Letters when the Old were gone, but now tho’ I have had new twice before of some Sorts, I am left unable to purchase new: The Money that I should have had of Weyman and Holt to purchase me new Letter with, they took to purchase themselves new with. As to Weyman, tho’ he continues in this Goverments’s Service, I am assured he owes but every Body that would trust him, and that he keeps close; that Writs are out for him. I have had Writs out for Holt, these 3 Months or more, but he keeps close, and can’t be taken, yet he drives on Business somehow, and gets more News for his Paper, in his Chamber, than I can do by Scouring the Docks and trying every Vessel: So much is our Fortune’s different, I get no other Work, and yet I do not think that I am worse looked on than I was formerly, or behave worse: Nay I really try to behave as much better as possibly I can. And I want Nothing of Holt, but a Settlement, and reasonable Security: but I can not get him to any Thing: not even the Affair of Hamilton & Bellfour, which I suppose I shall be troubled about. I wrote you before something about Col. Hunter, who ought to see my first Affairs settled according to his Bond to me; tho’ Holt has used him in my Opinion as base as he has me, only Col. Hunter is far more able to bear it than I am, and his is but a two Years Matter, whilst mine is a ten Year’s Affair. If Holt could live with that Business, and I have starved upon it, whilst I had some other I leave any Man to judge what I must suffer by it, when I ought to have had Half.
As to Benny Mecom, he and I have had abundance of Altercations in Letters; he promises fair, but performs but little. I threaten to displace him and sue him: He says he will try to pay it, but if I sue him, he must go to Goal, and that will pay none: He pays one Rider pretty tollerably now and the Ballance over that is not much yearly, yet if left unpaid, it runs up: The Affair with Holt there not being yet determined, he has paid Holt no Rent, and I am told Holt threatens to distrain on him: How that will be, I don’t know, but I am really at a Loss on all sides, If he does not pay this Winter, I believe we must try to put in another Post-Master at least, tho’ I was in Hopes Holt’s Matter would have been terminated this Fall, and then I could have taken some Measures about it. Those Materials will be worn out, without my getting any Pay for them: for I will truly affirm, that I have never received one Quarter of the Money in the Whole from that Office, which I paid you for it, exclusive of all my Labour and Fatigue with it: But this is my Luck.
The Hand of God lays heavy on me, and he will remove it in his due Time: I imagine myself as one Strugling with Adversity: and I will not be cast down: but if I perish I will perish with Strugling thro’ it.
I told you about my Son: He returned alive, and much recovered of his Sickness three Days ago: but has made a Flemish Voyage as we say: His Behaviour has not been as good abroad as it should have been: He had about £30 in Money and Effects with him; has been gone three Months and ten Days, spent all he had, and came home in Debt for his Passage: I thank God it is no worse, But this is my Luck still: I will still strive: for who knows, but the Tide may Turn one Time or other.
Inclosed is An Account of what Quantity of Letter I would be glad of, if you would answer it to Caslon; I will pay you Interest for it, from the Day you pay it, thankfully. I would send for Brevier, but I durst not venture it yet: I am really more behind-hand than ever I was, but I have yet Hopes, almost against Hope itself.
Thus have I told you all that occurs at present. You will excuse the bad writing, when I tell you, it is pretty cold, and I much to write various Ways oblige me to write as fast as I possibly can. Hope to write again by the Packet which is momentarily expected: Mean while, all our humble Salutations are sent from Your obliged Humble Old Servant
James Parker


Dec. 16. 1766
Just after Sealing this, News of the Packet arrived: This Morning, I got your of Octob. 11. I shall answer it by the Packet, who I suppose will sail in a very few Days.
J.P.

